293 S.W.3d 451 (2008)
Charles BOCK, Employer/Respondent,
v.
BROADWAY FORD TRUCK SALES, INC., Employer/Appellant, and
Reliance Insurance Company c/o Illinois Insurance Guarantee Association, Insurer/Appellant.
No. ED 90517.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2008.
*452 Mary Anne Lindsey, St. Louis, MO, for appellant.
Robert J. Lenze, Mary Anne Mellow, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Broadway Ford Truck Sales, Inc. ("Employer") and the Reliance Insurance Company ("Reliance") c/o the Illinois Insurance Guaranty Association ("Guarantor") appeal from the decision of the Labor and Industrial Relations Commission ("Commission") that modified the award from the administrative law judge ("ALJ"), and awarded the estate of Charles Bock ("Employee") past medical expenses of $11.2,871.25 and temporary total disability ("TTD") benefits of $53,236.64 for the period from July 16, 1998 through July 25, 2000, in addition to $33,147.95 in TTD benefits for May 5, 1998 through July 25, 1998.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).